Citation Nr: 0332696	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  95-15 880	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to an increased evaluation for post-
traumatic stress disorder (PTSD), currently rated as 10 
percent disabling.

2.	Entitlement to an increased evaluation for residuals of 
shell fragment wounds (SFWs) to the left knee, with 
keloid formation, currently rated as 10 percent 
disabling.

3.	Entitlement to an increased evaluation for residuals of 
SFWs to the right knee, with degenerative changes, 
currently rated as 10 percent disabling.

4.	Entitlement to an increased evaluation for residuals of 
SFWs to the right thigh, muscle group XIII, with keloid 
formation, currently rates as 10 percent disabling.

5.	Entitlement to an increased evaluation for residuals of 
SFWs to the right leg, muscle group X, with keloid 
formation, currently rated as 10 percent disabling.

6.	Entitlement to an increased evaluation for residuals of 
SFWs to the left leg, muscle group X. with keloid 
formation, currently rated as 10 percent disabling.

7.	Entitlement to an increased evaluation for scar of the 
left chest wall, with keloid formation, currently rated 
as 10 percent disabling.

8.	Entitlement to an increased evaluation for SFWs to the 
left arm, with keloid formation, currently rated as 10 
percent disabling.

9.	Entitlement to a compensable evaluation for residuals of 
SFWs to the left temporal region, with retained foreign 
body fragments.

10.	Entitlement to a total 
disability rating based on individual unemployability 
due to service-connected disabilities.


REPRESENTATION

To be determined


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
December 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office.  The veteran has since moved and the New York, New 
York Regional Office (RO) is now the agency of original 
jurisdiction.  


REMAND

This case was remanded by the Board in April 2003 to schedule 
a hearing before the Board at the RO.  The veteran was 
notified of the hearing and did not appear for the scheduled 
hearing.  However, the notification of the hearing was sent 
to the New York Division of Veterans Affairs.  A January 2003 
VA Form 21-22 names Barry Campbell as his representative.

An August 2003 Memo from the New York Division of Veterans 
Affairs reflects that they are not the representative of 
record.  Barry G. Campbell, who apparently is an employee of 
the VA Medical Center (MC) in New York, was not notified of 
the hearing.  If Mr. Campbell is unable to represent the 
veteran due to his inability to act as an agent, conflict of 
interest, or other reason (See 38 C.F.R. § 20.600 et.seq), 
the veteran should be afforded the opportunity to appoint 
another representative or to proceed pro se.  

VA regulations provide that a veteran "will be accorded full 
right to representation in all stages of an appeal".  
38 C.F.R. § 20.600 (2003).  Because notification of the 
hearing was not provided to the veteran's representative, 
this case must again be remanded to reschedule the hearing.  



The case is therefore remanded for the following:

After determining the veteran's 
representative, the RO should schedule 
the veteran for a hearing at the RO in 
connection with his appeal.  The veteran 
and his representative should be notified 
of the time and place of the hearing.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


